Dinkelacker, Judge,
dissenting.
{¶ 13} The history of OVI jurisprudence has followed a troubling path deviating between strict and substantial compliance with various tests, taking its rules *132from such diverse sources as the Ohio Revised Code, breath-analyzer operation manuals, health department regulations, and the National Highway Traffic Safety Administration. This history has had a negative effect on the determination of probable cause. The analysis has eroded to a series of indicators that are either present or absent. With enough items present, probable cause is established. Without enough items present, it is not. The list of factors considered exists nowhere except within the thicket of case law addressing the issue. And even there, no consistent list can be discerned, and nowhere is any list comprehensive. In no other area of criminal law does this occur.
{¶ 14} In this area, we have wandered far afield from the guidance of the United States Supreme Court, which has held that probable cause is a flexible, commonsense standard.15 An OYI case is like any other criminal case. The rules for probable cause are the same. It is not the result of some algorithm that has evolved in our courts over the years — i.e., “slight” odor of alcohol is plus one, “moderate” is plus two, “strong” is plus three, and the like.
{¶ 15} In determining whether probable cause to arrest existed, a court must ascertain whether, at the time of the arrest, the police officer had sufficient facts and circumstances within his knowledge to warrant a prudent person in believing that the defendant was committing or had committed an offense.16 Probable cause does not emanate from “an antiseptic courtroom, a sterile library or a sacrosanct adytum, nor is it a pristine ‘philosophical concept existing in a vacuum,’ but rather it requires a pragmatic analysis of ‘everyday life on which reasonable and prudent men, not legal technicians, act.’ ”17 The measurement of probable cause is taken from the vantage point of a prudent, reasonable, and cautious police officer, on the scene at the time of the arrest, and is guided by his experience and training.18
{¶ 16} In this case, Matthew Hamilton, as a sergeant for the Ohio State Highway Patrol, obviously had extensive experience with traffic stops and had been trained to detect impairment in the drivers he stopped. He observed Phoenix driving down a major roadway without his headlights activated. When *133he initially stopped Phoenix, Phoenix apparently still did not realize that his headlights were off, because Hamilton had to inform him of the fact and ask him to turn them on. Phoenix struggled to do so, even though he admitted it was his car and he knew how to turn the lights on. Hamilton detected an odor of alcohol coming from Phoenix’s breath, and Phoenix admitted that he had just left his mother’s house, where he had just consumed two beers. His eyes were glassy and bloodshot. According to the video recording of the incident, Phoenix originally denied that he had alcohol in the vehicle but changed his answer when Hamilton pointed to the six-pack of beer, with one half-full bottle, on the floor of the back seat. Further, Phoenix did not completely perform the walk-and-turn test as instructed. And as the trial court noted, he “swayed and put his foot down at number two * * * [and] restarted the test when he put his foot down” during the one-leg-stand test.
{¶ 17} Sergeant Hamilton’s observations, coupled with his training and experience, gave him sufficient information to warrant a reasonable officer in his position to believe that Phoenix had been driving while impaired. The arrest, I believe, was proper. I would reverse the judgment of the trial court.

. Illinois v. Gates (1983), 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527.


. State v. Fisher, 1st Dist. No. C-080497, 2009-Ohio-2258, 2009 WL 1360861, at ¶ 10, citing State v. Heston (1972), 29 Ohio St.2d 152, 155-156, 58 O.O.2d 349, 280 N.E.2d 376; Cincinnati v. Wolfe (Dec. 31, 2001), 1st Dist. Nos. C-010303 and C-010304, 2001 WL 1635766.


. United States v. Davis (C.A.D.C.1972), 458 F.2d 819, 821., quoting Bell v. United States (C.A.D.C.1958), 254 F.2d 82, 85, and Brinegar v. United States (1949), 338 U.S. 160, 175, 69 S.Ct. 1302, 93 L.Ed. 1879.


. Id.